Reynolds, J.
Appeal from a judgment of the County Court, Pulton County, convicting the appellant of the crime of manslaughter in the second degree. When the appeal of the judgment of conviction was before this court previously (23 A D 2d 898), we withheld our decision and remitted the case for a hearing as to the voluntariness of certain statements as outlined in Jackson v. Denno (378 U. S. 368) and People v. Huntley (15 N Y 2d 72). That hearing has now been held; the trial court determining that beyond a reasonable doubt such statements were made voluntarily. The trial court was not compelled to give any credence to appellant’s vague and uncorroborated assertion that during interrogation he sought and was denied counsel. Nor does the failure to advise appellant of his right to consult with counsel at the time these prearraignment statements were made require their exclusion in this State (People v. Dusablon, 16 N Y 2d 9; People v. Gunner, 15 N Y 2d 226; People v. Acciarello, 23 A D 2d 777). On review of the entire record we find no basis for reversal. Judgment affirmed. Gibson, P. J., Taylor and Hamm, JJ., concur.